United States Court of Appeals
                     For the First Circuit


No. 15-1605

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                    KELVIN SANTINI-SANTIAGO,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Aida M. Delgado-Colón, U.S. District Judge]


                             Before

                 Torruella, Stahl, and Kayatta,
                         Circuit Judges.


     Luz M. Ríos-Rosario on brief for appellant.
     Rosa Emilia Rodríguez-Vélez, United States Attorney, Nelson
Pérez-Sosa, Assistant United States Attorney, Chief, Appellate
Division, and Julia M. Meconiates, Assistant United States
Attorney, on brief for appellee.


                        January 27, 2017
          KAYATTA,   Circuit     Judge.        Kelvin     Santini-Santiago

("Santini") pled guilty to being a prohibited person in possession

of a firearm in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).1

Although the applicable sentencing guidelines range recommended a

term of imprisonment of twelve to eighteen months, the district

court sentenced him to thirty-six months' imprisonment to be

followed by a three-year term of supervised release.          Santini now

challenges his sentence on three bases.         First, he contends that

he did not receive adequate notice that the court was considering

an upward departure from the applicable guidelines range.          Second,

he argues that the district court inappropriately found facts and

relied   on   unproven   accusations      to   increase     his   term   of

imprisonment. Third, he avers that the sentencing judge was biased

against him and should have recused herself. Finding none of these

arguments persuasive, we affirm Santini's sentence.

                           I.   Discussion

          We typically review sentencing decisions for abuse of

discretion.    Gall v. United States, 552 U.S. 38, 51 (2007).

Because Santini failed to raise contemporaneous objections in the

court below, however, "the plain error standard supplants the

customary standard of review."    United States v. Arroyo-Maldonado,



     1 The plea agreement included an appellate waiver.        The
parties agree, however, that the waiver does not bar this appeal
because Santini's sentence exceeded the parties' stipulated range.


                                 - 2 -
791 F.3d 193, 197 (1st Cir. 2015) (quoting United States v.

Fernández-Hernández, 652 F.3d 56, 71 (1st Cir. 2011)).                      "Under

this rigorous standard, an appellant must demonstrate '(1) that an

error occurred (2) which was clear or obvious and which not only

(3)    affected    the   defendant's      substantial    rights,      but     also

(4)    seriously    impaired     the    fairness,    integrity,      or     public

reputation of judicial proceedings.'"             United States v. Colón de

Jesús, 831 F.3d 39, 44 (1st Cir. 2016) (quoting United States v.

Duarte, 246 F.3d 56, 60 (1st Cir. 2001)).

            Santini challenges only the procedural reasonableness of

his sentence.      We address his arguments in the order in which he

presents them.

A.    Variance or Departure?

            Santini      first   invokes       Federal   Rule   of        Criminal

Procedure 32(h), which provides in pertinent part that "[b]efore

[a] court may depart from the applicable sentencing range on a

ground not identified for departure in the presentence report or

in a party's prehearing submission, the court must give the parties

reasonable notice that it is contemplating such a departure."

Santini contends that the sentence he received was the result of

a departure from the applicable guidelines sentencing range based

on the court's view of information contained in the presentence

report probation supplied, and that neither the presentence report

nor the court warned him that such a departure was in the offing.


                                       - 3 -
              Rule 32(h) is a vestige of the time before United States

v. Booker, 543 U.S. 220 (2005), an era when the guidelines were

mandatory and variances were little more than a gleam in the eye

of the Supreme Court.            See Fed. R. Crim. P. 32(h) advisory

committee's note to 2002 amendment (describing the addition of

Rule 32(h)).      Booker eliminated the need for sentencing courts to

rely on departures to justify movements away from the guidelines

sentencing range.         Booker, 543 U.S. at 259–60.           Instead, post-

Booker,   a    sentencing    court   can    pick    a   sentence     outside   the

applicable guidelines sentencing range simply by announcing a

discretionary "variance."        Rule 32(h), in turn, does not apply to

variances.       See Irizarry v. United States, 553 U.S. 708, 714

(2008); United States v. Pantojas-Cruz, 800 F.3d 54, 60 (1st Cir.

2015).

              So one might therefore ask:          Is there any situation in

which a movement away from the applicable guidelines sentencing

range can be justified as a departure, but not as a variance?                   For

practical     purposes,    the   answer    would   seem   to    be   "no."     The

guidelines authorize a variety of "departures."                Many account for

identified "offense characteristics or offender characteristics."

U.S.S.G. § 5K2.0, cmt. 2(A); id. §§ 5K2.1-24.                   Others counsel

moving upward or downward from a given sentencing range based on

a   defendant's     criminal     history.      See,     e.g.,    id.   §     4A1.3.

Section 5K3.1 of the guidelines also authorizes departures for an


                                     - 4 -
"early disposition program."      In short, departures are justified

by reference to specified characteristics of the offense or the

offender, or to an early disposition program.         Variances, in turn,

can also be justified by "the nature and circumstances of the

offense" and "the history and characteristics of the defendant,"

plus much more, such as "deterrence," inducing "respect for the

law," and effective "correctional treatment." 18 U.S.C. § 3553(a);

see Gall, 552 U.S. at 49–50.

             All of this means that we are at a loss to identify any

movement away from the applicable guidelines sentencing range that

can be justified as a departure but not as a variance.        And absent

such an example, or some change in either the sentencing factors

provided under § 3553(a) or the Guidelines' grounds for departure,

Rule 32(h) as it presently stands serves no substantive purpose at

all.   See United States v. Brown, 732 F.3d 781, 786 (7th Cir. 2013)

(opining that "Rule 32(h) has lost all utility").             Rather, it

polices only a sentencing court's choice of labels.

             Whether a violation of such a vestigial rule could ever

qualify as plain error we need not decide because, in this case,

the    district   court   ultimately   rested   its   rationale   on   the

nomenclature of a § 3553(a) variance rather than a Rule 32(h)

departure.    Indeed, this case well illustrates that a departure is

just a variance by another name.          The objects of the district

court's unease with a non-departing, non-varying sentence within


                                  - 5 -
the applicable guidelines sentencing range were Santini's longtime

drug use, his status as a fugitive charged with first degree murder

and weapons violations, and the fact that he was captured carrying

a stolen firearm after attempting to flee.        To describe the effect

it proposed to give to these factors, the court at one point used

language that signaled an intent to make a departure:

              in imposing the sentence[,] the Court will
              consider going upwards pursuant to the
              provisions of guideline section 4A1.3 and
              takes into consideration reliable information
              that concedes the possibility that this
              [defendant's] Criminal History category is
              substantially under represented and has
              substantially    under     represented    the
              seriousness of the offense, the one that he
              was previously convicted.2

              Just as we have already observed, the very same factors

that prompted these comments also fit well within the scope of

§ 3553(a):       the fact that Santini was fleeing serious criminal

charges, while armed, bore on the "seriousness of the offense," 18

U.S.C. § 3553(a)(2)(A), and the drug use and prior arrest bore on

"the       characteristics   of   the   defendant,"   id.   §   3553(a)(1).

Apparently seeing this overlap, the district court abandoned its

signaled departure route and expressly opted to engage in a

variance, concluding that, "in defining the proper sentence for

this defendant that will be consistent with one reflecting the



       2
       Section 4A1.3 is entitled "Departures Based on Inadequacy
of Criminal History Category."


                                    - 6 -
seriousness of the offense charged and consistent as well with the

actions that he had engaged in," the court would "engage in a

variance."    See United States v. Nelson, 793 F.3d 202, 206–07 (1st

Cir. 2015) (finding a variance where "[t]he district court at one

point used the term 'depart' but then expressly said that it was

'varying upward'" and "explained its decision to impose an above-

the-range    sentence   by   referencing   not   only   the   defendant's

criminal record but also several of the enumerated section 3553(a)

factors").     Setting a sentence in this manner is the hallmark of

a variance, even when the sentencing court references U.S.S.G.

§ 4A1.3.    See United States v. Aponte-Vellón, 754 F.3d 89, 93 (1st

Cir. 2014).

             For these reasons, the district court did not obviously

violate Rule 32(h) when it decided to impose a sentence above the

guidelines sentencing range, nor did the manner in which it

proceeded affect Santini's substantial rights.3           There was, in

short, no plain error.


     3 This is not to say that advance notice is never required
where a sentencing court engages in a variance; indeed, both we
and the Supreme Court have suggested otherwise. See Irizarry, 553
U.S. at 715–16; United States v. Vega-Santiago, 519 F.3d 1, 5 (1st
Cir. 2008) (en banc) ("[W]hen proposing to adopt a variant sentence
relying on some ground or factor that would unfairly surprise
competent and reasonably prepared counsel, a judge must either
provide advance notice or, on request, grant a continuance in order
to accommodate a reasonable desire for more evidence or further
research."). Santini, however, neither moved for a continuance
nor argues on appeal that reasonably competent counsel would have
been unfairly surprised by the district court's variant sentence.


                                  - 7 -
B.   Proper Grounds for Variance

           Santini's next argument is that the factors cited by the

court in moving upward from the guidelines sentencing range were

not factors that a court can rely on in sentencing.      First, he

argues that the district court erred by accounting for unproven

allegations supporting his state arrest on weapons and homicide

charges, essentially penalizing him for criminal conduct for which

he had not yet been convicted at the time of sentencing.    Second,

he contends that the district court improperly based its decision

on his "fail[ure] to turn himself in."     Third, he argues that it

was inappropriate for the district court to consider either whether

he "learn[ed] his lesson" from a previous conviction and sentence

or whether he was carrying a dangerous weapon.

           These challenges are unavailing because, among other

things, they materially misconstrue the district court's decision-

making process.   For one thing, taking note of the pendency of the

criminal case against Santini neither constituted punishment for

a crime not yet proven nor deprived Santini of his constitutionally

guaranteed presumption of innocence.     The district court did not

purport to impose an above-guidelines sentence as a consequence of

the alleged criminal acts underlying Santini's state case. Rather,



Nor, it seems, could he: the facts upon which the district court
based its variant sentence were undisputed and contained within
the presentence report. See Vega-Santiago, 519 F.3d at 5.


                               - 8 -
it took account of the fact that he was a fugitive from justice at

the time of his arrest.               Likewise, accounting for Santini's

fugitive status in balancing the sentencing factors was the court's

way of pointing out that when Santini committed the offense to

which he pled guilty, he did so under circumstances that posed

heightened risks:       he was not merely a felon in possession of a

firearm, but was a felon wanted for murder carrying a stolen gun

and both hiding and fleeing from capture.                 So, too, the district

court's evaluation of Santini's firearm possession and his failure

to learn from his previous interaction with the criminal justice

system was nothing more than an exercise in factor-balancing

concerning the seriousness of Santini's crime and his likelihood

to recidivate.

              The district court evaluated the factors provided under

18   U.S.C.    §   3553(a)    and   determined     that      an   above-guidelines

sentence was appropriate.             Decisions like these are within the

sound discretion of sentencing courts, and we "will not disturb a

well-reasoned      decision    to     give    greater   weight      to   particular

sentencing factors over others."               United States v. Gibbons, 553
F.3d 40, 47 (1st Cir. 2009).               We are especially loath to meddle

under a plain error standard of review, where an appellant must

show a deprivation of his substantial rights. In sum, the district

court's   decision     to    impose    a     sentence   of   thirty-six    months'




                                       - 9 -
imprisonment followed by a three-year term of supervised release

was not unreasonable.

C.   Judicial Bias

             Finally, Santini makes a passing reference to what he

views as actions of the district court that "created an appearance

of bias or impartiality that could reasonably be questioned or

considered 'actual bias' which warrants . . . recusal" under 18

U.S.C. § 455.      Santini makes no citation to the record and offers

nothing in the way of argument to support this contention.                   In

light of his failure to develop an argument on this front, the

issue is waived.       See United States v. Zannino, 895 F.2d 1, 17

(1st Cir. 1990).

                               II.    Conclusion

             The    district   court's       "explanation,    though     brief,

contained    a     clear,   cogent,    and     coherent   rationale    for   its

decision."       United States v. Madera-Ortiz, 637 F.3d 26, 31 (1st

Cir. 2011).      We accordingly affirm.




                                      - 10 -